Citation Nr: 1606114	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.  

2.  Entitlement to service connection for bulging disks, lumbar spine.  

3.  Entitlement to service connection for a right knee condition.  

4.  Entitlement to service connection for a right hamstring injury.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for an appendectomy scar.  

7.  Entitlement to service connection for headaches, to include as secondary to sleep apnea.  

8.  Entitlement to an initial disability rating in excess of 10 percent for sigmoid ulcers.  

9.  Entitlement to an initial disability rating in excess of 10 percent for recurrent cysts.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 1988, from April 1989 to October 1989, and from May 2006 to July 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before a decision review officer (DRO) in April 2012, and a transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a right ankle condition; bulging disks, lumbar spine; a right knee condition; a right hamstring injury; sleep apnea; an appendectomy scar; and headaches, to include as secondary to sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) to ensure consideration of additional evidence added to the claims file since the most recent February 2015 supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2015).  However, no such remand is required regarding the Veteran's increased rating claims adjudicated herein, as the additional evidence added to the claims file since the February 2015 SSOC is not pertinent to those particular issues.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's sigmoid ulcers have manifested as aphthous sigmoid ulcers and nodular mucosa at the rectosigmoid junction with mild proctitis with reactive lymphoid chronic rectal discomfort and recurrent bleeding, and exacerbations about three times per year involving frequent diarrhea, mucous, and blood in his stool.  


2.  For the entire period on appeal, the Veteran's recurrent cysts have manifested as cysts of the posterior and anterior trunk and left upper extremity, with associated superficial, nonlinear scars that are nonpainful and nontender, which overall condition affected less than 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, and which has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 10 percent for sigmoid ulcers have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.31, 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7307, 7319, 7323 (2015).  

2.  The criteria for entitlement to an initial disability rating in excess of 10 percent for recurrent cysts have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.31, 4.118, Diagnostic Code (DC) 7806 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for sigmoid ulcers and recurrent cysts arise from his disagreement with the initial disability ratings assigned following the respective grants of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's increased rating claims on appeal.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements in support of his appeal.  

VA provided relevant examinations in August 2009, April 2011, and July 2012.  The resulting examination reports are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected sigmoid ulcers and recurrent cysts since he was last examined in July 2012.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Initial Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Notably, the Veteran has not maintained entitlement to an earlier effective date regarding either claim.  As such, the Board has considered the Veteran's initial rating claims from the assigned effective date, January 15, 2009, to the present; however, the record does not support the assignment of staged disability ratings for any period on appeal.  


II.A.  Initial Rating - Sigmoid Ulcers  

The Veteran's service-connected sigmoid ulcers are rated as 10 percent disabling from January 15, 2009 based on Diagnostic Code (DC) 7399-7307.  38 C.F.R. § 4.114, DC 7307 (2015).  In this instance, the hyphenated diagnostic code indicates that the Veteran's sigmoid ulcers represent an unlisted disability for which specific rating criteria do not exist; therefore, his condition has been rated by analogy under DC 7307, regarding hypertrophic gastritis.  Id.  

Pursuant to DC 7307, a 10 percent disability rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  Id.  A 30 percent disability rating is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  Id.  A maximum 60 percent disability rating is warranted for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  Id.  

Turning to the relevant evidence of record since the assigned effective date of January 15, 2009, private treatment records from February 2009 document the Veteran's first return since a January 2008 colonoscopy with findings of hematochezia, external hemorrhoids, and biopsy proven proctitis.  The Veteran reported ongoing occasional hematochezia without diarrhea, abdominal pain, nausea/vomiting, or weight loss/loss of appetite.  He was not taking Canasa routinely as his symptoms were intermittent.  A review of systems documented his reports of blood in his stool, without abdominal pain, black tarry stools, bloating/gas, change in bowel habits, constipation, diarrhea, heartburn/reflux, incontinence to stool, loss of appetite, nausea, swallowing difficulty, or vomiting.  The physician assessed the Veteran's condition as non-specific proctitis associated with hematochezia.  An additional private treatment note from later that same month documents a diagnosis of ulcerative colitis.  

The Veteran was initially afforded a VA examination regarding his sigmoid ulcers in August 2009.  The VA examiner noted the Veteran's prior relevant medical history, including scattered aphthous sigmoid ulcerations with nodular mucosa at the rectal/sigmoidal area, mild proctitis, and colon polyps.  The Veteran reported current symptoms including rectal pains with occasional itching and burning, blood in his stool, and occasional soilage.  He denied any diarrhea, constipation, melena, abdominal pains, cramping, weight loss, fevers, chills, or sweats.  There was no history or trauma, no rectal prolapse, no infections, fistulas, or neoplasms, and no ulcerative colitis.  Upon physical examination, the Veteran was slightly tender at the rectal vault, with a negative hemoccult with control, and without any hemorrhoids.  The examiner ultimately diagnosed scattered aphthous sigmoid ulcers and nodular mucosa at the rectosigmoid junction with mild proctitis with reactive lymphoid chronic rectal discomfort and recurrent bleeding, which was confirmed by colonoscopies in 2008 and February 2009.  The condition was currently treated with Canasa suppositories, but it did not result in effects on the Veteran's occupation or daily activities.  

Private treatment records from February 2010 document that the Veteran presented with intermittent hematochezia occurring up to twice monthly, with flares effectively relieved by Canasa suppositories.  He denied chronic diarrhea, abdominal pain, melena, or extraintestinal symptoms such as joint pain, back pain, visual changes, or rash.  His documented diagnoses were melena/hematochezia and ulcerative proctitis.  

The Veteran was next afforded a VA examination in April 2011.  The Veteran reported rectal bleeding off and on for the last 30 years, which was bright red in color, and present almost every day, with occasional mucus discharge two to three times per year associated with rectal pain.  He further reported relevant private treatment and a diagnosis of colitis, with prior colonoscopies which showed scattered aphthous sigmoid ulceration with nodular mucosa and mild proctitis; however, he denied any history of diarrhea, constipation, melena, abdominal pain, or cramping and described a fair appetite, without history of weight changes.  The examiner diagnosed the Veteran's condition as aphthous sigmoid ulcer with mild proctitis and chronic rectal discomfort with recurrent rectal bleeding which was managed with Canasa suppositories and which did not affect the Veteran's occupation or activities of daily living.  

Private treatment records from November 2011 document a colonoscopy requested due to indications including ulcerative proctitis and blood in the stool; however, the findings documented normal mucosa in right and left sides of the colon and rectum.  

The Veteran was most recently afforded a VA examination in July 2012.  The Veteran reported that he was originally diagnosed with colitis and was later told in 2006 that his condition was Crohn's disease.  He reported continuous use of Canasa for control of his condition, with symptoms including diarrhea (daily with mucous during active flare-ups), anemia, and blood and mucous in stool.  He reported occasional episodes of bowel disturbance with abdominal distress, and episodes of exacerbations about three times per year lasting about 45 days, during which time he experienced frequent diarrhea and mucous, and continued blood in his stool.  He denied weight loss attributable to the condition, malnutrition, tumors, or neoplasms.  
The examiner noted that the Veteran's chronic condition of the colon had been referred to previously as multiple conditions; however, repeated colonoscopies confirmed similar findings year after year.  He pointed out a June 2006 notation which questioned a prior diagnosis of Crohn's disease, without further mention of such diagnosis.  Rather, the examiner documented relevant diagnoses for the Veteran's condition including enterocolitis lymphofollicularitis, ulcerative proctitis, ulcerative colitis, and aphthous sigmoid ulcers and nodular mucosa.  Finally, he concluded that the Veteran's intestinal condition did not affect his ability to work.  

After consideration of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for sigmoid ulcers for the entire period on appeal.  

In order to warrant an increased 30 percent disability rating pursuant to DC 7307, the evidence must show chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  38 C.F.R. § 4.114, DC 7307 (2015).  However, there is simply no evidence that the Veteran's intestinal condition, service-connected as sigmoid ulcers, has manifested as chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms, for any period on appeal.  Thus, and initial disability rating in excess of 10 percent is not warranted under DC 7307.  See id.  

However, the Board acknowledges the Veteran's repeated assertion that he has been diagnosed with various conditions of the colon, including ulcerative colitis and Crohn's disease, and that his condition is improperly rated as sigmoid ulcers and by analogy to DC 7307.  Indeed, based upon the Veteran's reported symptomatology and the various diagnoses regarding the colon documented within the record, the assigned diagnostic code, DC 7399-7307 (which contemplates hypertrophic gastritis, which indicates inflammation leading to enlargement of the stomach, rather than a condition affecting the colon), does not appear to be the most appropriate diagnostic code for the Veteran's condition.  See id., see also Dorland's Illustrated Medical Dictionary 762 (32d ed. 2012).  As such, the Board has also considered whether the Veteran's symptomatology is best contemplated by an alternate diagnostic code, including and in particular DC 7319, regarding irritable colon syndrome, and DC 7323, regarding ulcerative colitis.  See id., DCs 7319, 7323.  

Pursuant to DC 7319, mild irritable colon syndrome resulting in disturbances of bowel function with occasional episodes of abdominal distress warrants a noncompensable disability rating.  Id., DC 7319.  A 10 percent disability rating is warranted for moderate irritable colon syndrome resulting in frequent episodes of bowel disturbance with abdominal distress.  Id.  A maximum schedular 30 percent disability rating is warranted for severe irritable colon syndrome resulting in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.  

Pursuant to DC 7323, a 10 percent disability rating is warranted for moderate ulcerative colitis, with infrequent exacerbations.  Id., DC 7323.  A 30 percent disability rating is warranted for moderately severe ulcerative colitis, with frequent exacerbations.  Id.  A 60 percent disability rating is warranted for severe ulcerative colitis, with numerous attacks a year and malnutrition, and health only fair during remissions.  Id.  A maximum schedular 100 percent disability rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Id.  

Importantly, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113 (2014).  Consequently, certain coexisting disease in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Therefore, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Thus, in order to warrant an initial rating in excess of 10 percent pursuant to DC 7319 or 7323, the evidence must show severe irritable colon syndrome resulting in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, or moderately severe ulcerative colitis, with frequent exacerbations.  See 38 C.F.R. § 4.114, DCs 7319, 7323.  

The Board acknowledges the lay reports of relevant observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Notably, prior to the most recent July 2012 VA examination, the Veteran consistently denied a history of constipation or diarrhea.  Regarding the severity and exacerbations of his condition, in February 2009, he reported occasional hematochezia.  At the August 2009 VA examination, his condition was documented as mild.  In February 2010, he reported intermittent hematochezia occurring up to twice monthly.  At the April 2011 VA examination, the Veteran reported flare-ups occurring two to three times per year.  At the most recent July 2012 VA examination, he reported exacerbations about three times per year lasting about 45 days, during which time he experienced frequent diarrhea and mucous, and continued blood in his stool; however, he did not endorsed alternating diarrhea and constipation, with more or less constant abdominal distress.  

Moreover, the lay evidence of record, while competent insofar as it relates observable symptoms, is not probative in determining a level of severity, such as severe irritable colon syndrome or moderately severe ulcerative colitis.  The lay and medical evidence during the appeal period documents that the Veteran experienced ongoing symptomatology due to his condition; however, it does not show that his condition is most closely approximated by severe irritable colon syndrome resulting in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, or moderately severe ulcerative colitis, with frequent exacerbations.  See 38 C.F.R. § 4.114, DCs 7319, 7323.  

As the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for sigmoid ulcers, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Initial Rating - Recurrent Cysts  

The Veteran's service-connected recurrent cysts are rated as 10 percent disabling from January 15, 2009 based on Diagnostic Code (DC) 7899-7806.  38 C.F.R. § 4.118, DC 7806 (2015).  In this instance, the hyphenated diagnostic code indicates that the Veteran's recurrent cysts represent an unlisted disability for which specific rating criteria do not exist; therefore, his condition has been rated by analogy under DC 7806, regarding dermatitis or eczema.  Id.  

Pursuant to DC 7806, dermatitis or eczema is rated either under the specific criteria provided in DC 7806 or as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118.  As discussed below, the Board has considered all applicable diagnostic codes herein.  

Under DC 7806, a 10 percent disability rating is warranted for dermatitis or eczema with at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  See id., DC 7806.  A 30 percent disability rating is warranted for dermatitis or eczema with 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum schedular 60 percent disability rating is warranted for more than 40 percent of the entire body, or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

Turning to the relevant evidence of record since the assigned effective date of January 15, 2009, private treatment records from March 2009 document some tenderness as a result of the Veteran's recurrent cysts and treatment with antibiotic cream.  

The Veteran was afforded an initial VA examination regarding his recurrent cysts in August 2009.  At that time, he reported his prior history of recurrent cysts and noted that the condition comes and goes in different places on his back, with the most recent flare up two to three months prior to the examination.  Upon physical examination, the VA examiner documented two one-quarter inch diameter cysts on the left scapula and in the midthoracic spine area, with numerous hyperpigmented scars covering the entire thoracic spine and to the right and left of over the scapulae.  He noted that there were many different size scars which he was unable to measure; the largest was one-quarter inch in diameter.  All of the scars were well-healed and nontender, with good texture and adherence.  There was no keloid formation, elevations or depressions, breakdowns or ulcerations, underlying soft-tissue involvement, redness or inflammation, atrophic changes, irregularities, scaliness, limitation of function, or functional impairment.  The examiner concluded that the Veteran's the two documented cysts/furuncles on the back covered less than 1 percent of the total body, with no exposed areas, and the recurrent cysts and numerous scars from lancing covered approximately 5 to 6 percent of the total body, with no exposed areas.  

The Veteran was next afforded a VA examination in April 2011.  At that time, the Veteran reported recurrent cysts on his back, chest, and buttocks for the past twenty years.  He stated that the condition had previously required incision and drainage, most recently in 2010, and antibiotics.  Upon physical examination of the skin, the examiner noted many hyperpigmented scars on the back and in chest region, which were too numerous to count, of varying size from 0.5 cm to 1.0 cm.  The scars were circular and well healed with good texture and without tenderness, underlying soft tissue damage, elevation or depression, breakdown or ulceration, surrounding redness or inflammation, atrophic changes, irregularities, or resulting limitation of function from the scars.  Additionally, the Veteran had two cysts in the left upper back and in the mid back which were hyperpigmented and nontender, with a small head 0.5 cm in size with surrounding redness, but without discharge.  There was a noted scar mark in the left axilla which measured 6 inches long and 0.5 cm wide, with a small amount of keloid formation and adherence to the underlying soft tissue.  There was no surrounding redness, inflammation, or atrophic changes, and there was no limitation of function or resulting impairment or restriction of the left shoulder joint from the scar.  Finally, the examiner documented two small cysts on the anterior chest, each measuring 0.5cm, which were nontender, without surrounding redness, atrophic changes, discharge, or keloid formation.  The examiner diagnosed the Veteran's condition as recurrent cysts on the back and chest, with multiple scars from incision and drainage, but without limitation of function from the healed scars.  The estimated surface area of scarring was about 5 percent of the total body, with 0 percent of exposed body surface area.  The Veteran had keloid formation in the left axilla with no limitation of function and two cysts on the back which covered less than 1 percent of the total body and 0 percent of exposed body surface area.  He concluded that the condition did not interfere with daily activities or functions.  

The Veteran was most recently afforded a VA examination in July 2012.  He reported that he started having cysts in 1981, and currently had multiple cysts on his forehead, torso, arms, and legs.  The examiner noted that his condition caused scarring or disfigurement to the head, face, or neck; specifically, the Veteran had multiple cysts removed, but the most problematic scar tissue was in the left axillary region, which resulted in decreased range of motion in abduction and horizontal adduction, which did not prevent the Veteran from doing activities but nevertheless which pulled and did not stretch as far when he lifted his arm above his head or across his chest.  None of the Veteran's scars of the trunk or extremities were painful or unstable.  The examiner documented a superficial and non-linear scar in the left axillary region of the left upper extremity was once likely a linear scar, but that it had stretched and measured 20 cm in length and between 1-2 cm in width.  She also documented scars of the anterior trunk, including four small superficial and non-linear lesions on the chest, each of less than 1square cm in size, and four large superficial and non-linear lesions of the posterior trunk, three of which measured 2 square cm, and one which measured 1 square cm.  In summary, the examiner noted the following surface area for documented superficial non-linear scars: left upper extremity (6.5 square cm), anterior trunk (2.8 square cm), posterior trunk (7 square cm).  She concluded that the Veteran's scars did not affect his ability to work.  Regarding the skin examination, there was no benign or malignant skin neoplasms, no systemic manifestations due to any skin disease, and no treatment with oral or topical medications in the past 12 months for any skin condition.  The condition had not resulted in any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  There was no benign or malignant neoplasm or metastases related to any skin condition.  The examiner concluded that the Veteran had chronic cyst formation on the trunk, arms, legs, and head, which affected less than 5 percent of the total body and less than 5 percent of exposed areas.  Finally, the examiner stated that the Veteran's skin condition did not impact his ability to work.  

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for recurrent cysts for the entire period on appeal.  

In order to warrant an increased 30 percent initial disability rating pursuant to DC 7806, the evidence must show that the Veteran's condition affected 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or, that is required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

However, as discussed above, the evidence of record documents that the Veteran's condition has not resulted in the required level of severity.  The August 2009 VA examination report documented a total surface area affected by the Veteran's condition as 5 to 6 percent of the total body, with no exposed areas affected.  The April 2011 VA examination report documents an estimated surface area of about 5 percent of the total body, with 0 percent of exposed body surface area.  Finally, the July 2012 VA examiner stated that the Veteran had chronic cyst formation on the trunk, arms, legs, and head, which affected less than 5 percent of the total body and less than 5 percent of exposed areas.  In sum, at no time during the appeal period has the Veteran's condition affected 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas.  Additionally, there is no objective evidence, neither has the Veteran reported that he has ever required systemic therapy such as corticosteroids or other immunosuppressive drugs for any period on appeal.  As such, an initial rating in excess of 10 percent is not warranted for any period on appeal under DC 7806.  38 C.F.R. § 4.118, DC 7806.  

The Board notes that there are other potentially applicable diagnostic codes under the rating schedule for skin disorders, including scars; however, the evidence does not support an initial rating in excess of 10 percent based upon the rating criteria.  Notably, the Veteran's recurrent cysts have not resulted in disfigurement, deep and nonlinear scars, superficial and nonlinear scars with a surface area in excess of 144 square inches, or painful or unstable scars.  Thus, a rating is not warranted for any period on appeal pursuant to DCs 7800-7804.  Additionally, the Board has considered the disabling effects of the Veteran's recurrent cysts under DC 7805.  While the July 2012 VA examiner documented that his condition resulted in scar tissue of the left axillary region which resulted in decreased range of motion in abduction and horizontal adduction, the examiner specifically noted that it did not prevent the Veteran from doing activities or result in functional impact upon his ability to work.  

As the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for recurrent cysts, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 (1990).  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding the Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for his sigmoid ulcers and recurrent cysts.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the schedular criteria are adequate to rate the Veteran's sigmoid ulcers and recurrent cysts for the entire period on appeal.  In other words, the Veteran does not have any symptoms from these service-connected conditions that are unusual or different from those contemplated by the schedular rating criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's sigmoid ulcers and recurrent cysts, and the Board is not required to remand the matters for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's sigmoid ulcers or recurrent cysts completely preclude him from securing or following a substantially gainful occupation.  Indeed, none of the VA examination reports discussed above, documents a finding that his service-connected conditions on appeal prevent him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability rating in excess of 10 percent for sigmoid ulcers is denied for the entire period on appeal.  

An initial disability rating in excess of 10 percent for recurrent cysts is denied for the entire period on appeal.  



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to afford the Veteran due process regarding his service connection claims on appeal.  

Specifically, the Board notes that since the most recent February 2015 SSOC, additional evidence has been added to the claims file, including lay statements received in July 2014 and service treatment records received in June 2015.  To date, this additional evidence has not been considered by the AOJ, neither has the Veteran specifically waived AOJ consideration of such evidence.  As such, remand is deemed necessary to ensure full consideration of this additional evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2015).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's service connection claims on appeal with consideration of all additional evidence associated with the claims file since the February 2015 SSOC.  If any claim on appeal remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


